Citation Nr: 1430265	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  08-07 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that additional procedural actions must be undertaken prior to adjudication of the claim.  In September 2011, the Board remanded the claim for further development, to include obtaining an opinion as to the etiology of the Veteran's hearing loss.  The October 2011 VA examiner did not find that the Veteran's hearing loss was least as likely as not caused by or a result of military service because the Veteran's hearing was within normal limits at entrance and at separation with no significant threshold shifts noted.  The Veteran also denied ear trouble and hearing loss at separation.    

The rationale provided as to the etiology of the Veteran's hearing loss is insufficient.  The United States Court of Appeals for Veterans Claims (Court) has held that the regulation defining a hearing loss disability for VA purposes, 38 C.F.R. § 3.385, does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Board also notes that prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). Thus, the pre-November 1967 induction audiogram in the Veteran's service treatment records is assumed to reflect ASA standards.  Since VA evaluates current hearing loss in ISO-ANSI standards, the units should be converted to ISO-ANSI standards.  This is important because the October 2011 examiner concluded there was no significant threshold shift in hearing during service without converting the May 1966 induction audiogram to ISO-ANSI standards.

Finally, the Board notes that updated VA medical records, to include records as recent as April 2013, have been associated with the Veteran's electronic claims file.  These records were not addressed in the most recent Supplemental Statement of the Case, issued in August 2012, and there has been no waiver of consideration of the evidence by the AOJ.  As such, the AOJ should consider these records in the first instance upon readjudication of the claim.  

Accordingly, the case is REMANDED for the following action:

1. Request that the October 2011 examiner (or suitable substitute) review the claims file, including the updated VA treatment records.  The examiner should also convert the May 1966 audiogram from ASA to ISO-ANSI standards.  

Thereafter, based the examiner must offer an addendum opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hearing loss began during or is otherwise linked to active service, to specifically include noise exposure related to his work as a combat engineer.  

The claims file and a copy of this remand should be provided to the VA examiner for review.  A detailed rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the VA examiner should explain why it would be speculative to respond.

2.  Then, readjudicate the Veteran's claim in light of additional evidence added to the claims file, including the updated VA records in the Veteran's virtual claims file.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  Then return the case to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



